Opinion by
Oliver, P. J.
It appeared that the petitioner had filed appeals for reappraisement which were abandoned for the reason that the -importer • was unable to obtain any information from Germany. At the trial in this case the president of the importing corporation testified that he was familiar with-the importations in question; that he has been importing umbrella silk from Germany and other countries for the past 25 or 30 years; that he had never had' his values questioned or advanced prior to this instance; and that he had furnished to the appraiser, as well as the Treasury agent who called at his place of business, all the information in his possession. Prom the record the court was satisfied that the entry at less value than that found on final appraisement was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts or to deceive the appraiser as to the true value of the merchandise. The pet i I ions were therefore granted.